Exhibit 10(i)

AMENDED AND RESTATED

MANAGEMENT CONTINUITY AGREEMENT

THIS AMENDED AND RESTATED MANAGEMENT CONTINUITY AGREEMENT (the “Agreement”)
between Darden Restaurants, Inc., a Florida corporation (the “Corporation”), and
                     (the “Executive”) is hereby entered into as of
                    , amends and restates the original Management Continuity
Agreement between the Corporation and the Executive dated as of
                     (the “Original Agreement”), and is effective as of the date
hereof.

WITNESSETH:

WHEREAS, the Corporation wishes to attract and retain well-qualified executive
and key personnel and to assure both itself and the Executive of continuity of
management in the event of any Change of Control (as defined in Section 2) of
the Corporation;

WHEREAS, the Corporation and the Executive wish to amend and restate the
Original Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between the Corporation and the Executive
as follows:

1. Operation of Agreement. The “Effective Date” of this Agreement shall be the
date during the Contract Period (as defined in Section 3) on which a Change of
Control occurs.

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the



--------------------------------------------------------------------------------

Exchange Act) of 20% or more of either (i) the then-outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(ii) the combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that, for
purposes of this Section 2, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any company
controlled by, controlling or under common control with the Corporation (an
“Affiliated Company”) or (D) any acquisition pursuant to a transaction that
complies with Sections 2(c)(i), 2(c)(ii) and 2(c)(iii);

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation (the “Board”);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of

 

2



--------------------------------------------------------------------------------

assets or securities of another entity by the Corporation or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Corporation Common
Stock and the Outstanding Corporation Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock (or, for a non-corporate
entity, equivalent securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Corporation Common Stock and the Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
of the Corporation or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

 

3



--------------------------------------------------------------------------------

(d) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

3. Contract Period. The “Contract Period” is the period commencing on the date
hereof and ending on the second anniversary of such date; provided, however,
that commencing on the date one year after the date hereof, and on each
anniversary of such date (the date one year after the date hereof, and each
anniversary of such date, is hereinafter referred to as the “Renewal Date”), the
Contract Period shall be automatically extended so as to terminate two years
from such Renewal Date, unless, at least 60 days prior to the Renewal Date, the
Corporation shall give notice to the Executive that the Contract Period shall
not be so extended.

4. Certain Definitions.

(a) Cause. The Executive’s employment may be terminated for Cause if a majority
of the Board, or if the Corporation is not the ultimate parent corporation of
the Affiliated Companies and is not publicly-traded, the board of directors of
the ultimate parent of the Corporation (the “Applicable Board”) (excluding the
Executive, if the Executive is a member of the Applicable Board), after the
Executive shall have been afforded a reasonable opportunity to appear in person
together with counsel before the Applicable Board and to present such evidence
as the Executive deems appropriate, determines that Cause exists. For purposes
of this Agreement, “Cause” means (i) an act or acts of fraud or misappropriation
on the Executive’s part which result in or are intended to result in his or her
personal enrichment at the expense of the Corporation and which constitute a
criminal offense under State or Federal laws or (ii) conviction of a felony.

 

4



--------------------------------------------------------------------------------

(b) Good Reason. For purposes of this Agreement, “Good Reason” means:

(i) without the express written consent of the Executive (A) the assignment to
the Executive of any duties inconsistent in any substantial respect with the
Executive’s position, authority or responsibilities as in effect during the
90-day period immediately preceding the Effective Date of this Agreement or
(B) any other substantial adverse change in such position (including titles),
authority or responsibilities; or

(ii) any failure by the Corporation to furnish the Executive with base salary,
target annual bonus opportunity, long-term incentive opportunity or aggregate
employee benefits at a level equal to or exceeding those received by the
Executive from the Corporation during the 90-day period preceding the Effective
Date of this Agreement, other than (A) an insubstantial and inadvertent failure
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive or (B) with respect to aggregate employee benefits only, any such
failure resulting from an across-the-board reduction in employee benefits
applicable to all similarly situated employees of the Corporation generally; or

(iii) the Corporation’s requiring the Executive to be based or to perform
services at any office or location more than 30 miles from the office or
location at which the Executive was based as of immediately prior to the
Effective Date of this Agreement, except for travel reasonably required in the
performance of the Executive’s responsibilities; or

(iv) any failure by the Corporation to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 10(b); or

 

5



--------------------------------------------------------------------------------

(v) any failure by the Corporation to deposit amounts in the Trust in accordance
with Section 9.

For purposes of this Section 4(b), any determination of “Good Reason” made by
the Executive shall be conclusive. The Executive’s mental or physical incapacity
following the occurrence of an event described above in clauses (i) through
(v) shall not affect the Executive’s ability to terminate employment for Good
Reason and the Executive’s death following delivery of a Notice of Termination
for Good Reason shall not affect the Executive’s estate’s entitlement to
severance payments benefits provided hereunder upon a termination of employment
for Good Reason.

(c) Disability. “Disability” means a physical or mental disability which
materially interferes with the capacity of the Executive in fulfilling his or
her responsibilities and which will qualify the Executive for disability
benefits under the Corporation-sponsored plan in which the Executive
participates.

(d) Notice of Termination. Any termination by the Corporation for Cause or by
the Executive for Good Reason or otherwise shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b).
For purposes of this Agreement, a “Notice of Termination” means a written notice
which: (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined in
Section 4(e)) is other than the date of receipt of such notice, specifies such
date, which shall be not more than 30 days after the giving of such notice.

 

6



--------------------------------------------------------------------------------

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein (which date shall be
not more than 30 days after giving such notice), as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder (the “Code”), and the date on which such
separation from service takes place shall be the “Date of Termination.”

5. Obligations of the Corporation upon Termination of Employment.

(a) Good Reason and other than for Cause, Death or Disability. If, within two
years after the Effective Date of this Agreement, (x) the Corporation terminates
the Executive’s employment for any reason other than for Cause, death or
Disability or (y) the Executive terminates employment for Good Reason:

(i) the Corporation shall pay to the Executive, in a lump sum in cash within 30
days after the Date of Termination, the aggregate of the following amounts:

(A) if not theretofore paid, the Executive’s annual base salary through the Date
of Termination at the rate in effect at the time the Notice of Termination was
given without giving effect to any reduction thereof that would constitute
grounds for a resignation for Good Reason (the “Accrued Base Salary”), plus an
amount equal to the product of (1) the Average Bonus (as defined in
Section 5(a)(i)(B)(2)), and (2) a fraction, the numerator of which is the number
of days in the fiscal year in which the Date of Termination occurs through the
Date of Termination and the denominator of which is 365 (such amount, the “Pro
Rata Bonus”); and

 

7



--------------------------------------------------------------------------------

(B) three times the sum of (1) the Executive’s annual base salary at the rate in
effect at the time the Notice of Termination was given (without giving effect to
any reduction thereof that would constitute grounds for a resignation for Good
Reason) (the “Annual Base Salary”) and (2) an amount equal to the average bonus
paid to the Executive by the Corporation or its predecessor in any of the three
fiscal years prior to the Date of Termination (or for such lesser number of full
fiscal years prior to the Date of Termination for which the Executive was
eligible to earn such a bonus, and annualized in the case of any pro rata bonus
earned for a partial fiscal year) (such amount, the “Average Bonus”); provided,
however, that if the Executive has not been eligible to earn such a bonus for
any period prior to the Date of Termination, the “Average Bonus” shall mean the
Executive’s target annual bonus for the year in which the Date of Termination
occurs; and

(C) an amount equal to the excess of (i) the amount of the Corporation or an
Affiliated Company’s (as applicable) contributions under the Corporation’s
FlexComp Plan (or similar qualified defined contribution plans and any excess or
supplemental defined contribution plans sponsored by an Affiliated Company, if
applicable to Executive) in which the Executive participates as of the Date of
Termination (or, if more favorable to the Executive, the plans as in effect
immediately prior to the Effective Date) (collectively, the “Savings Plans”)
that the Executive would receive if the Executive’s employment continued for
three years following the Date of Termination (the “Continuation Period”),
assuming for this purpose that (1) the

 

8



--------------------------------------------------------------------------------

Executive’s benefits under such plans are fully vested and that the Executive
had retired at the age that the Executive would have attained at the end of the
Continuation Period; (2) the Executive’s compensation during each year of the
Benefits Period is equal to the Annual Base Salary and the Average Bonus, and
such amounts are paid in equal installments ratably over each year of the
Continuation Period; (3) the Executive received an annual bonus with respect to
the year in which the Date of Termination occurs equal to the amount of the Pro
Rata Bonus, only to the extent that an accrual in respect of the compensation
described in this clause (3) has not already been credited to the Executive
under the Savings Plans; (4) the amount of any employer contributions is equal
to the average amount contributed by such employer under the terms of the
applicable Saving Plans during the three years immediately prior to the year in
which the Date of Termination occurs (or for such lesser number of full fiscal
years prior to the Date of Termination for which the Executive was eligible to
receive employer contributions under the applicable Savings Plans, and
annualized in the case of any employer contribution in respect of a partial
fiscal year) for a participant whose compensation is as provided in clauses
(2) and (3) above; and (5) to the extent that the Corporation’s contributions
are determined based on the contributions or deferrals of the Executive,
disregarding the Executive’s actual contributions or deferral elections as of
the Date of Termination and assuming that the Executive had elected to
participate in the Savings Plans and to defer that percentage of annual base
salary and/or annual bonuses under the Savings Plans equal to the average amount
contributed by the Executive under the applicable

 

9



--------------------------------------------------------------------------------

Saving Plans during the three full fiscal years immediately prior to the year in
which the Date of Termination occurs (or for such lesser number of full fiscal
years prior to the Date of Termination for which the Executive was eligible to
participate in the Savings Plans, and annualized in the case of any employer
contribution in respect of a partial fiscal year) over (ii) the Executive’s
actual benefit (paid or payable), if any, under the Savings Plans as of the Date
of Termination;

(ii) For three years following the Date of Termination (the “Benefits Period”),
the Corporation shall provide the Executive and his spouse and dependents with
medical, dental, and vision coverage (the “Health Care Benefits”) and life
insurance benefits no less favorable than those provided by the Corporation for
the Executive and his spouse and dependents at any time during the 90-day period
immediately preceding the Effective Date of this Agreement, provided, however,
that if as of the Date of Termination the Executive would not qualify for
post-retirement benefits under the Corporation’s retiree welfare plans and
programs then in effect during such 90-day period for the reason that the
Executive has not reached his 55th birthday, the Executive shall nevertheless be
entitled to post-retirement benefits no less favorable than the benefits for
which the Executive would have qualified under the Corporation’s retiree welfare
plans and programs if the Executive was of the age of 55 at the Date of
Termination; provided, further, however, that the Health Care Benefits shall be
provided during the Benefits Period in such a manner that such benefits are
excluded from the Executive’s income for federal income tax purposes. The
receipt of the Health Care Benefits shall be conditioned upon the Executive
continuing to pay the Applicable COBRA Premium (as

 

10



--------------------------------------------------------------------------------

defined below) with respect to the level of coverage that the Executive has
elected for the Executive and his spouse and dependents; provided, however, that
if the Executive becomes re-employed with another employer and is eligible to
receive health care benefits under another employer-provided plan, the Health
Care Benefits provided hereunder shall be secondary to those provided under such
other plan during such applicable period of eligibility. During the portion of
the Benefits Period in which the Executive and his spouse and dependents
continue to receive Health Care Benefits under the Corporation’s Health Care
Benefits plans, the Corporation shall pay to the Executive a monthly amount
equal to the Applicable COBRA Premium in respect of the maximum level of
coverage in effect for the Executive and/or his spouse at the Date of
Termination, which payment shall be paid in advance on the first payroll day of
each month, commencing with the month immediately following the Executive’s Date
of Termination. For purposes of this Provision, “Applicable COBRA Premium” means
the monthly premium in effect from time to time for coverage provided to former
employees of the Corporation under Section 4980B of the Code and the regulations
thereunder with respect to a particular level of coverage. The period during
which the Executive receives Health Care Coverage pursuant to this
Section 5(a)(ii) shall run concurrent with the period during which the Executive
may otherwise be eligible for continued health coverage as required by
Section 4980B of the Code or other applicable law (“COBRA Coverage”), and the
Corporation shall take such actions as are necessary to cause such COBRA
Coverage to be offset by the provision of the Health Care Coverage during the
Benefits Period.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of Section 5(a), in the event that the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Corporation as in effect on the Date of Termination (a “Specified Employee”)),
amounts and benefits that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable or
provided under Section 5(a) during the six-month period immediately following
the Date of Termination shall instead be paid, with interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code (“Interest”) determined as of the Date of Termination, or provided on
the first business day after the date that is six months following the
Executive’s Date of Termination (the “Delayed Payment Date”).

(b) Death or Disability. If, within two years after the Effective Date of this
Agreement, the Executive’s employment is terminated by reason of the Executive’s
death or Disability, the Corporation shall provide the Executive with the
Accrued Base Salary and the Pro-Rata Bonus within 30 days of the Date of
Termination, and shall have no other severance obligations under this Agreement;
provided, however, that if the Executive is a Specified Employee, the Pro Rata
Bonus shall be paid to the Executive (or the Executive’s estate or
beneficiaries, as applicable) on the Delayed Payment Date.

(c) By the Executive other than for Good Reason or by the Corporation for Cause.
If, within two years after the Effective Date of this Agreement, (x) the
Executive’s employment is terminated by the Corporation for Cause or (y) the
Executive voluntary terminates of his employment other than for Good Reason, the
Corporation shall provide the Executive with the Accrued Base Salary within 30
days of the Date of Termination, and shall have no other severance obligations
under this Agreement.

 

12



--------------------------------------------------------------------------------

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive deferred compensation or other plan or program provided by the
Corporation or any of its affiliated companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any employment, stock option, performance stock units
or other agreements with the Corporation or any of its Affiliated Companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Corporation or any of its Affiliated
Companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement, and shall not in any manner be included in the determination of
benefits calculated under Section 5. Without limiting the generality of the
foregoing, the Executive’s resignation under this Agreement with or without Good
Reason, shall in no way affect the Executive’s ability to terminate employment
by reason of the Executive’s “retirement” under, or to be eligible to receive
benefits under, any compensation and benefits plans, programs or arrangements of
the Corporation or the Affiliated Companies, including without limitation any
retirement or pension plans or arrangements or substitute plans adopted by the
Corporation, the Affiliated Companies or their respective successors, and any
termination which otherwise qualifies as Good Reason shall be treated as such
even if it is also a “retirement” for purposes of any such plan. Notwithstanding
the foregoing, if the Executive receives payments and benefits pursuant to
Section 5(a) of this Agreement, the Executive shall not be entitled to any
severance pay or benefits under any severance plan, program or policy of the
Corporation and the Affiliated Companies, unless otherwise specifically provided
therein in a specific reference to this Agreement.

 

13



--------------------------------------------------------------------------------

7. Full Settlement. The Corporation’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Corporation may have
against the Executive or others or by any amounts received by Executive from
others. In no event shall the Executive be obligated to seek other employment by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and except as specifically provided in Sections
5(a)(ii) or 8, such amounts shall not be reduced whether or not the Executive
obtains other employment. Subject to the provisions of Section 9, the
Corporation agrees to pay as incurred (within ten days following the
Corporation’s receipt of an invoice from the Executive), to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur at any time from the Change of Control through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the Change of Control)
as a result of any contest (regardless of the outcome thereof) by the
Corporation, the Executive or others of the validity or enforceability of, or
liability under any provision of this Agreement or any guarantee of performance
thereof, in each case plus interest, compounded monthly, on the total unpaid
amount determined to be payable under this Agreement, such interest to be
calculated on the basis of the “Prime Rate” as reported in the Wall Street
Journal determined as of the date such legal fees and expenses were incurred
plus 5%. Any payments related to reimbursements for legal fees and expenses in
accordance with this Section 7 shall be made before the end of the Executive’s
taxable year following the taxable year in which such fees and expenses are
incurred by the Executive, provided, however, that the Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and

 

14



--------------------------------------------------------------------------------

expenses were incurred. The amount of such legal fees and expenses that the
Corporation is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Corporation is obligated to pay in any other
calendar year, and the Executive’s right to have the Corporation pay such legal
fees and expenses may not be liquidated or exchanged for any other benefit.

8. Certain Reduction of Payments by the Corporation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that Ernst & Young LLP or such other nationally recognized accounting firm as
shall be designated by the Executive (the “Accounting Firm”) shall determine
that receipt of all payments or distributions in the nature of compensation to
or for the benefit of Executive, whether paid or payable pursuant to this
Agreement or otherwise (“Payments”) would subject the Executive to tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to the
Payments paid or payable pursuant to this Agreement the (“Agreement Payments”)
shall be reduced (but not below zero) to meet the definition of Reduced Amount.
The Agreement Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that the Net After-Tax Receipt (as defined below) of
unreduced aggregate Payments would be equal to or less than 110 percent of the
Net After-Tax Receipt of the aggregate Payments if the Executive’s Agreement
Payments were reduced to the Reduced Amount. If such a determination is not made
by the Accounting Firm, the Executive shall receive all Agreement Payments to
which Executive is entitled under this Agreement.

(b) If the Accounting Firm determines that aggregate Payments should be reduced
to the Reduced Amount, the Corporation shall promptly give the Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting

 

15



--------------------------------------------------------------------------------

Firm under this Section 8 shall be binding upon the Corporation and the
Executive and shall be made as soon as reasonably practicable and in no event
later than 5 business days following the Effective Date, or such later date on
which there has been a Payment. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. The reduction of the Agreement Payments, if
applicable, shall be made by reducing the payments and benefits under the
following sections in the following order: (i) Section 5(a)(i)(A);
(ii) Section 5(a)(i)(B); and (iii) Section 5(a)(i)(C). All fees and expenses of
the Accounting Firm in implementing the provisions of this Section 8 shall be
borne by the Corporation. To the extent requested by the Executive, the
Corporation shall cooperate with the Executive in good faith in valuing services
provided or to be provided by the Executive (including without limitation, the
Executive’s agreeing to refrain from performing services pursuant to a covenant
not to compete or similar covenant) before, on or after the date of a change in
ownership or control of the Corporation (within the meaning of Q&A-2(b) of
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of Section 280G of the Code
in accordance with Q&A-5(a) of Section 280G of the Code.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Agreement
which should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed by the

 

16



--------------------------------------------------------------------------------

Corporation to or for the benefit of the Executive pursuant to this Agreement
could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Corporation or the Executive which
the Accounting Firm believes has a high probability of success determines that
an Overpayment has been made, the Executive shall pay any such Overpayment to
the Corporation together with Interest; provided, however, that no amount shall
be payable by the Executive to the Corporation if and to the extent such payment
would not either reduce the amount on which the Executive is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Corporation
to or for the benefit of the Executive together with Interest.

(d) For purposes of this Section 8, the following terms have the meanings set
forth below:

(i) “Reduced Amount” shall mean $1000.00 less than the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to this Section 8, and

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto

 

17



--------------------------------------------------------------------------------

under Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).

9. Trustee.

(a) The Corporation has entered into a Benefits Trust Agreement dated as of
October 3, 1995 (as amended from time to time, the “Trust Agreement”) with Wells
Fargo Bank, National Association, as successor to Wells Fargo Bank Minnesota,
National Association, formerly known as Norwest Bank Minnesota, National
Association, as trustee (the “Trustee”) to hold assets of the Corporation under
certain circumstances as a reserve for the discharge of the Corporation’s
obligations under this Agreement and certain plans of deferred compensation of
the Corporation. Within five business days after the event of a Change of
Control as defined in Section 2 hereof, the Corporation shall be obligated to
contribute such amounts to the trust created under the Trust Agreement (the
“Trust”) as may be necessary to fully fund all benefits payable under this
Agreement, and the Executive shall have the right to demand and secure specific
performance of this provision; provided, however, that under no circumstances
(i) will the Corporation fund or be obligated to fund the Trust, solely to the
extent that and solely for so long as, doing so would result in taxable income
to the Executive by reason of Section 409A(b) of the Code or (ii) will any Trust
assets at any time be located or transferred outside of the United States
(within the meaning of Section 409A(b) of the Code), and for the avoidance of

 

18



--------------------------------------------------------------------------------

doubt, if funding the Trust is prohibited under the foregoing clause (i) at the
time of the Change of Control, the Corporation shall fund the Trust at the
earliest time after the Change of Control, if any, that funding the Trust would
not result in taxable income to the Executive by reason of Section 409A(b) of
the Code. All assets held in the Trust shall remain subject only to the claims
of the Corporation’s general creditors whose claims against the Corporation are
not satisfied because of the Corporation’s bankruptcy or insolvency (as those
terms are defined in the Trust Agreement). The Executive shall not have any
preferred claim on, or beneficial ownership interest in, any assets of the Trust
before the assets are paid to the Executive and all rights created under the
Trust, as under this Agreement, are unsecured contractual claims of the
Executive against the Corporation. Except in the case of a breach of fiduciary
duty by the Trustee, (A) neither the Executive nor the Executive’s legal
representatives, heirs or legatees shall have any claim or right of action
against the Trustee for the performance of its duties under the Trust or the
payment of the Corporation’s obligations under this Agreement, and (B) except as
provided in Section 7 hereof, the Corporation shall not be liable for the
payment of any legal fees or expenses incurred by the Executive or his or her
legal representatives, heirs or legatees in pursuing any such action or claim
against the Trustee. All charges, fees and expenses of the Trustee shall be paid
by the Corporation.

(b) In the event the funding of the Trust described in Section 9(a) does not
occur, upon written demand by the Executive given at any time after a Change of
Control occurs, the Corporation shall deposit within five business days of
receipt of such written demand in another trust (“Alternative Trust”) with an
institutional trustee designated by the Executive in such demand (“Institutional
Trustee”) amounts which may become payable to the Executive pursuant to this
Agreement with irrevocable instructions to pay amounts to the Executive when

 

19



--------------------------------------------------------------------------------

due in accordance with the terms of this Agreement, provided, however, that the
Alternative Trust shall, like the Trust, remain subject only to the claims of
the Corporation’s general creditors whose claims against the Corporation are not
satisfied because of the Corporation’s bankruptcy or insolvency (as those terms
are defined in the Trust Agreement); provided, further, however, that under no
circumstances (i) will the Corporation fund or be obligated to fund the
Alternative Trust, solely to the extent that and solely for so long as, doing so
would result in taxable income to the Executive by reason of Section 409A(b) of
the Code or (ii) will any Alternative Trust assets at any time be located or
transferred outside of the United States (within the meaning of Section 409A(b)
of the Code), and for the avoidance of doubt, if funding the Alternative Trust
is prohibited under the foregoing clause (i) at any time after the Change of
Control, the Corporation shall fund the Alternative Trust at the earliest time
after the Change of Control, if any, that funding the Trust would not result in
taxable income to the Executive by reason of Section 409A(b) of the Code. All
charges, fees and expenses of the Institutional Trustee shall be paid by the
Corporation. The Institutional Trustee shall be entitled to rely conclusively on
the Executive’s written statement as to the fact that payments are due under
this Agreement and the amount of such payments. If the Institutional Trustee is
not notified that payments are due under this Agreement within two years and 60
days after receipt of a deposit hereunder, all amounts deposited with the
Institutional Trustee and earnings with respect thereto shall be delivered to
the Corporation on demand.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Corporation shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, heirs and legatees.

 

20



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors. The Corporation shall require any successor to
all or substantially all of the business and/or assets of the Corporation,
whether directly or indirectly, by purchase, merger, consolidation, acquisition
of stock or otherwise, by an agreement in form and substance satisfactory to the
Executive, to assume expressly and agree to perform this Agreement in the same
manner and to the same extent as the Corporation would be required to perform if
no such succession had taken place. “Corporation” means the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

11. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications shall be addressed as follows:

If to the Executive:

At the most recent address on file at the Corporation.

If to the Corporation:

Darden Restaurants, Inc.

5900 Lake Ellenor Drive

Orlando, Florida 32809

Attn.: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

21



--------------------------------------------------------------------------------

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Corporation may withhold from any amounts payable under this Agreement
such United States federal, state or local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(e) This Agreement contains the entire understanding with the Executive with
respect to the subject matter hereof, and from and after the Effective Date,
except as specifically provided herein, this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof in
effect immediately prior to the execution of this Agreement. Notwithstanding and
in addition to the foregoing, in order to comply with Section 409A of the Code,
if the Executive becomes entitled to receive any severance payments or benefits
pursuant to any other agreement between the parties in connection with the
termination of the Executive’s employment effective as of any time other than
within two years after the Effective Date of this Agreement, the payment of such
severance payments or benefits shall be delayed until the Delayed Payment Date.

(f) The Executive and the Corporation acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Corporation, the employment of Executive by the Corporation is “at will” and,
subject to Section 1, may be terminated by either the Executive or the
Corporation at any time prior to the Change of Control, in which case the
Executive shall have no further rights under this Agreement. Nothing contained
in the Agreement shall affect such rights to terminate, provided, however, that
nothing in this Section 11(f) shall prevent the Executive from receiving any
amounts payable pursuant to Section 5(a) or Section 5(b) of this Agreement in
the event of a termination described in such Section 5(a) or 5(b).

 

22



--------------------------------------------------------------------------------

12. This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. In
no event whatsoever will the Corporation be liable for any additional tax,
interest or penalties that may be imposed on the Executive under Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code. If
the Executive dies following the Date of Termination and prior to the payment of
the any amounts delayed on account of Section 409A of the Code, such amounts
shall be paid to the personal representative of the Executive’s estate within 30
days after the date of the Executive’s death. To the extent any reimbursements
or in-kind benefits due to Executive under this Agreement constitute “a deferred
compensation plan” under Section 409A of the Code, any such reimbursements or
in-kind benefits shall be paid or provided in accordance with the requirements
of Section 409A of the Code, including, without limitation, (a) in no event
shall reimbursements by the Corporation under this Agreement be made later than
the last day of the calendar year next following the calendar year in which the
expense was incurred, provided that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (b) the amount of any reimbursement (other than medical
reimbursements described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) or in-kind
benefits that the

 

23



--------------------------------------------------------------------------------

Corporation is obligation to pay or provide during a given calendar year shall
not affect the amount of reimbursement or in-kind benefits that the Corporation
is obligation to pay or provide in any other calendar year; (c) the Executive’s
right to have the Corporation pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (d) in no
event shall the Corporation’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Change of Control).

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from its Board of Directors, the Corporation has caused
these presents to be executed in its name on its behalf, and its corporate seal
to be hereunder affixed and attested by its secretary or assistant secretary,
all as of the day and year first above written.

 

        DARDEN RESTAURANTS, INC.       By     Executive           Its        
ATTEST:           Secretary

 

24